Exhibit 10.1

 

Execution Version

 

TRANSITION SERVICES AGREEMENT

 

BY AND BETWEEN

 

HUNTSMAN INTERNATIONAL LLC

 

AND

 

VENATOR MATERIALS PLC

 

DATED AS OF AUGUST 7, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

Article I Definitions

1

 

 

Section 1.1

Definitions

1

 

 

 

Section 1.2

Interpretation

4

 

 

 

Article II SERVICES

5

 

 

Section 2.1

Services

5

 

 

 

Section 2.2

Additional Services

6

 

 

 

Section 2.3

Service Providers

6

 

 

 

Section 2.4

Cooperation and Service Coordinators

7

 

 

 

Section 2.5

Local Agreements

8

 

 

 

Section 2.6

Service Boundaries and Scope

9

 

 

 

Section 2.7

Standard of Performance; Limitation of Liability

10

 

 

 

Article III Service Charges

13

 

 

Section 3.1

Compensation

13

 

 

 

Article IV Payment

13

 

 

Section 4.1

Payment

13

 

 

 

Section 4.2

Payment Disputes

14

 

 

 

Section 4.3

Quarterly Reconciliation; Objection to Invoiced Amounts

15

 

 

 

Section 4.4

Review of Charges; Error Correction

15

 

 

 

Section 4.5

Taxes

15

 

 

 

Section 4.6

Records

16

 

 

 

Article V Term

 

16

 

 

 

Section 5.1

Term

16

 

 

 

Article VI Discontinuation of Services

16

 

 

Section 6.1

Discontinuation or Termination of Services

16

 

 

 

Section 6.2

Procedures Upon Discontinuation or Termination of Services

17

 

 

 

Article VII Default

17

 

 

 

Section 7.1

Termination for Default

17

 

 

 

Article VIII Waiver, Indemnification and Insurance

18

 

 

 

Section 8.1

Waiver of Consequential Damages

18

 

 

 

Section 8.2

Services Received

18

 

 

 

Section 8.3

Express Negligence

19

 

i

--------------------------------------------------------------------------------


 

Article IX CONFIDENTIALITY

19

 

 

 

Section 9.1

Confidentiality

19

 

 

 

Section 9.2

System Security

19

 

 

 

Article X Force Majeure

20

 

 

 

Section 10.1

Performance Excused

20

 

 

 

Section 10.2

Notice

21

 

 

 

Section 10.3

Cooperation

21

 

 

 

Article XI Other Provisions

21

 

 

 

Section 11.1

Entire Agreement

21

 

 

 

Section 11.2

Binding Effect; No Third-Party Beneficiaries

21

 

 

 

Section 11.3

Amendment; Waivers

21

 

 

 

Section 11.4

Notices

21

 

 

 

Section 11.5

Counterparts

22

 

 

 

Section 11.6

Severability

22

 

 

 

Section 11.7

Governing Law; Waiver of Trial by Jury

22

 

 

 

Section 11.8

Dispute Resolution

22

 

 

 

Section 11.9

Performance; Time of the Essence

23

 

 

 

Section 11.10

Relationship of Parties

23

 

 

 

Section 11.11

Regulations

24

 

 

 

Section 11.12

Assignment of Agreement

24

 

ii

--------------------------------------------------------------------------------


 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT, dated August 7, 2017 (this “Agreement”), to
be effective as of August 1, 2017, is by and between Huntsman International LLC,
a Delaware limited liability company (“Huntsman”), and Venator Materials PLC, a
public limited company incorporated and registered under the laws of England and
Wales with company number 10747130 and a wholly owned indirect subsidiary of
Huntsman (“Venator”).  Huntsman and Venator are sometimes referred to herein
individually as a “Party,” and collectively as the “Parties.”

 

RECITALS

 

A.                                    The board of directors of Huntsman has
determined that it is in the best interest of Huntsman and the Huntsman
shareholders to separate the Venator Business from the other businesses
conducted by Huntsman and its subsidiaries.

 

B.                                    In furtherance of this goal, Huntsman or
its Subsidiary will make an offer and sale to the public of Ordinary Shares,
which will take place pursuant to a registration statement on Form S-1 filed
with the SEC (the “IPO”).

 

C.                                    The new company that is formed as part of
the IPO is referred to as “Venator”; together with its Affiliates that are the
result of the IPO, Venator is referred to as “Venator Group”.

 

D.                                    Huntsman and Venator have entered into a
certain separation agreement as of the date hereof (the “Separation Agreement”).

 

E.                                     In order to ensure an orderly transition
under the Separation Agreement, the Parties agree that it will be advisable for
the Huntsman Group to provide to the Venator Group, and for the Venator Group to
provide to the Huntsman Group, certain goods and services described herein for a
transitional period.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties, intending to be legally
bound, agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                   Definitions.  Unless otherwise
defined in this Agreement, all capitalized terms used in this Agreement shall
have the same meaning as in the Separation Agreement.  The following capitalized
terms used in this Agreement shall have the meanings set forth below:

 

“2017 Operating Plan” means the 2017 budget and operating plan, based on the
operating run-rate at the end of 2016 and excluding anticipated cost increases
estimated for the operation of Venator Group on a stand-alone basis, as
implemented by the Venator Group for purposes of managing and tracking
expenditures for 2017.

 

--------------------------------------------------------------------------------


 

“Additional Services” has the meaning set forth in Section 2.2.

 

“Accessing Party” has the meaning set forth in Section 9.2(a).

 

“Affiliate” has the meaning set forth in the Separation Agreement.

 

“Agreement” has the meaning set forth in the preamble.

 

“Business Day” means a day other than a Saturday, a Sunday or a day on which
banking institutions located in the State of Texas are authorized or obligated
by applicable Law or executive order to close.

 

”Direct Costs” means the sum of (a) an allocated portion of the fully burdened
cost (including salary, hourly costs, or overtime costs and benefits) of the
Service Provider’s employees who provide the applicable Service, where such
allocation is based upon the number of hours each such employee provides
Services under this Agreement during the applicable month as reasonably
estimated by the Service Provider and previously communicated to and agreed by
the Service Recipient, (b) actual out-of-pocket expenses of personnel performing
the Services to the extent incurred in connection with providing Services
(including travel, accommodations and meal expenses in accordance with the
Service Provider’s policies), (c) the actual cost (without markup) of all
materials, spare parts, tools, equipment, consumables and supplies of the
Service Provider (including freight, taxes or warehouse handling charges) that
are associated with provision of the applicable Service (based upon the portion
of time and to the extent used in providing such Services if not consumed
entirely in providing such Services), (d) other actual out-of-pocket expenses
that are incurred in connection with providing the Services, including any third
party costs for express mail, long distance charges, facsimile charges,
reproduction, postage, license fees and other similar third-party costs, and
(e) taxes and all excise fees applicable to the Services or Fees (other than
taxes based upon the net income or revenue of the Service Provider).

 

“Dispute” has the meaning set forth in Section 11.8.

 

“Exhibits” means the Exhibits attached hereto.

 

“Force Majeure Event” has the meaning set forth in Section 10.1.

 

“Huntsman” has the meaning set forth in the preamble.

 

“Huntsman Group” means Huntsman and, to the extent related to the Services to be
provided, its Affiliates (excluding, for the avoidance of doubt, Venator).

 

“Initial Services” has the meaning set forth in Section 2.1.

 

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

 

“Security Regulations” has the meaning set forth in Section 9.2(a).

 

2

--------------------------------------------------------------------------------


 

“Separation Agreement” has the meaning set forth in the recitals.

 

“Service Coordinator” has the meaning set forth in Section 2.4(b).

 

“Service Provider” means any member of the Huntsman Group or the Venator Group,
as applicable, when it is providing Services to any member of the other Party’s
Group.

 

“Service Provider Group” means the Huntsman Group or the Venator Group, as
applicable, when it is providing Services to any member of the other Party’s
Group.

 

“Service Recipient” means any member of the Venator Group or the Huntsman Group,
as applicable, when it is receiving Services from any member of the other
Party’s Group.

 

“Service Recipient Group” means the Venator Group or the Huntsman Group, as
applicable, when it is receiving Services from any member of the other Party’s
Group.

 

“Services” means the Initial Services, the Supplemental Services, and any
Additional Services agreed to by the Parties in accordance with Section 2.2.

 

“Signing Date” means the date that the Separation Agreement was entered into by
the parties thereto.

 

”Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
limited liability company, joint venture or partnership of which such Person
(a) beneficially owns, either directly or indirectly, more than fifty percent
(50%) of (i) the total combined voting power of all classes of voting securities
of such Person, (ii) the total combined equity interests or (iii) the capital or
profit interests, in the case of a partnership, or (b) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.

 

“Supplemental Services” has the meaning set forth in Section 2.1(b).

 

“Systems” has the meaning set forth in Section 9.2(a).

 

“Tax” has the meaning set forth in Section 4.5.

 

“Third Party Costs” means any costs incurred by the Service Provider Group in
providing the applicable Service that is paid to a Third Party Provider.

 

“Third Party License” has the meaning set forth in Section 2.7(b).

 

“Third Party Provider” means a third party that is not an Affiliate of the
applicable Service Provider that the applicable Service Provider retains to
provide any portion of the Services under this Agreement, including any
consultants, agents, contractors or subcontractors.

 

“Venator” means Venator and each of its respective Subsidiaries.

 

“Venator Business” has the meaning set forth in the Separation Agreement.

 

3

--------------------------------------------------------------------------------


 

“Venator Group” means Venator and, to the extent related to the Services to be
provided, its Affiliates (excluding, for the avoidance of doubt, Huntsman or
Huntsman’s Subsidiaries).

 

Section 1.2                                   Interpretation.  In this
Agreement, unless the context clearly indicates otherwise:

 

(a)                                 words used in the singular include the
plural and words used in the plural include the singular;

 

(b)                                 if a word or phrase is defined in this
Agreement, its other grammatical forms, as used in this Agreement, shall have a
corresponding meaning;

 

(c)                                  reference to any gender includes the other
gender and the neuter;

 

(d)                                 the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation”;

 

(e)                                  the words “shall” and “will” are used
interchangeably and have the same meaning;

 

(f)                                   the word “or” shall have the inclusive
meaning represented by the phrase “and/or”;

 

(g)                                  relative to the determination of any period
of time, “from” means “from and including,” “to” means “to but excluding” and
“through” means “through and including”;

 

(h)                                 all references to a specific time of day in
this Agreement shall be based upon Central Standard Time or Central Daylight
Savings Time, as applicable, on the date in question;

 

(i)                                     whenever this Agreement refers to a
number of days, such number shall refer to calendar days unless Business Days
are specified;

 

(j)                                    accounting terms used herein shall have
the meanings historically ascribed to them by Huntsman and its Subsidiaries,
including Venator for this purpose, in its and their internal accounting and
financial policies and procedures in effect immediately prior to the date of
this Agreement;

 

(k)                                 reference to any article, section, or
Exhibit means such article or section of, or such Exhibit to, this Agreement, as
the case may be, and references in any section or definition to any clause means
such clause of such section or definition;

 

(l)                                     the words “this Agreement,” “herein,”
“hereunder,” “hereof,” “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular section or
other provision of this Agreement;

 

4

--------------------------------------------------------------------------------


 

(m)                             reference to any agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and not prohibited by this Agreement;

 

(n)                                 reference to any Law (including statutes and
ordinances) means such Law (including any and all rules and regulations
promulgated thereunder) as amended, modified, codified or reenacted, in whole or
in part, and in effect at the time of determining compliance or applicability;

 

(o)                                 references to any Person include such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are permitted by this Agreement; a reference to such Person’s
“Affiliates” shall be deemed to mean such Person’s Affiliates following the IPO;
and any reference to a third party shall be deemed to mean a Person who is not a
Party or an Affiliate of a Party;

 

(p)                                 if there is any conflict between the
provisions of the main body of this Agreement and the Exhibits hereto, the
provisions of the main body of this Agreement shall control unless stated
otherwise in such Exhibit;

 

(q)                                 unless otherwise specified in this
Agreement, all references to dollar amounts herein shall be in respect of lawful
currency of the U.S.;

 

(r)                                    the titles to articles and headings of
sections contained in this Agreement, in any Exhibit and in the table of
contents to this Agreement have been inserted for convenience of reference only
and shall not be deemed to be a part of or to affect the meaning or
interpretation of this Agreement; and

 

(s)                                   any portion of this Agreement obligating a
Party to take any action or refrain from taking any action, as the case may be,
shall mean that such Party shall also be obligated to cause its relevant
Affiliates to take such action or refrain from taking such action, as the case
may be.

 

ARTICLE II
SERVICES

 

Section 2.1                                   Services.

 

(a)                                 Upon the terms and subject to the conditions
of this Agreement, the Parties agree to provide or to cause to be provided the
services set forth in Exhibit A to the applicable member of the Venator Group or
Huntsman Group, as applicable (collectively with the Supplemental Services
described below, the “Initial Services”).

 

(b)                                 If, after the date hereof, either Party
determines that the services described in the Exhibits do not fully or
accurately reflect all the necessary services that were provided to the Venator
Business by Huntsman, or were provided by the Venator Business to the Huntsman
Group prior to the transaction or transactions that are the subject of the
Separation Agreement and such services are not provided by any other agreement
between any member of the Huntsman Group and any member of the Venator Group,
then upon request by the Venator Group or Huntsman Group, as applicable, the
other Party agrees to provide or cause their

 

5

--------------------------------------------------------------------------------


 

Affiliates to provide such services (the “Supplemental Services”) at charges
that are consistent with the charges for similar services hereunder.

 

(c)                                  The Parties agree and acknowledge that the
right to receive any Services (or portions thereof) may be assigned, allocated
and/or contributed, in whole or in part, to any Affiliate(s) of a relevant
Party.  To the extent so assigned, allocated and/or contributed, the relevant
Affiliate shall be deemed the Service Recipient with respect to the relevant
portion of such Services.

 

Section 2.2                                   Additional Services.  The Service
Recipient may request additional transitional Services (the “Additional
Services”) in addition to the Initial Services and the Supplemental Services
from the Service Provider by providing written notice.  The Service Provider
shall use commercially reasonable efforts to accommodate such request; it being
understood, however, that the Service Provider shall not be required to provide
any Additional Services if the Parties are unable to reach agreement on the
terms thereof.  Upon the mutual written agreement as to the nature, cost,
duration and scope of such Additional Services, the Parties shall supplement in
writing the Exhibits hereto to include such Additional Services.  A Service
Provider’s obligations with respect to providing any such Additional Services
shall become effective only upon a new Exhibit or an amendment to an existing
Exhibit being duly executed by the Parties as provided in the preceding
sentence.

 

Section 2.3                                   Service Providers.

 

(a)                                 Subject to Section 2.3(b), the Service
Provider shall have the right (i) to provide the Services either directly and/or
through its Affiliates and their respective employees, agents, contractors or
Third Party Providers designated by any of them and (ii) to select the
particular personnel and working hours of such personnel in providing the
Services; provided that any provision of services through contractors or Third
Party Providers shall not relieve the Service Provider of its obligations under
this Agreement and shall not affect the service charges for such Services or
materially decrease the quality or level of the Services provided to the Service
Recipient.

 

(b)                                 The Service Provider may determine, in its
reasonable discretion, which of its or its Affiliates’ employees, agents,
contractors or third parties will provide the applicable Services; provided that
the Service Provider shall consult with the Service Recipient and take into
consideration any reasonable requests of the Service Recipient in making such
determinations.  Without limiting the above and the provisions of
Section 2.6(a), the Service Provider shall take into consideration the following
in making its determination in this regard:

 

(i)                                     The Service Provider shall consult in
good faith with the Service Recipient regarding the proposed hiring of any Third
Party Provider that has not previously been involved in the activities relating
to such Service prior to the IPO; provided that, in the event that the Service
Provider intends to subcontract a material portion of any of the Services set
forth in one or more of the Exhibits hereto where such subcontracting is
inconsistent with the practice applied by the Service Provider generally from
time to time within its own organization, the Service Provider shall give notice
to the Service Recipient of its intent to subcontract any portion of the
Services and the Service Recipient shall have 20 days (or such lesser period set
forth in the

 

6

--------------------------------------------------------------------------------


 

notice as may be practicable in the event of exigent circumstances) to
determine, in its sole discretion, whether to permit such subcontracting or
whether to cancel such Service in accordance with Article VI hereof.  If the
Service Recipient opts to cancel a Service pursuant to the proviso of the
immediately preceding sentence, it shall not be liable to the Service Provider
pursuant to Section 6.1 for any costs or expenses the Service Provider or any
member of the Service Provider Group remains obligated to pay to the third-party
subcontractor identified in the notice provided by the Service Provider as
described above.  The Service Provider shall not be required to give notice of
its intent to subcontract Services to any Third Party Provider currently
providing such Services to the Service Recipient, nor shall the Service
Recipient have any right to cancel any Service subcontracted to any such listed
party without paying for any termination fees caused by such termination
(provided that this sentence shall not prevent the Service Recipient from
cancelling any Service pursuant to Section 6.1), and the Parties agree that any
such Third Party Providers are capable of providing a quality or level of
Services comparable to that provided by the Service Provider.

 

(ii)                                  Except as provided on any Exhibit, the
Service Provider shall take into consideration any reasonable requests of the
Service Recipient with regard to attempting to maintain as much continuity of
personnel or representatives that provide any of the applicable Services as is
reasonably practicable; provided that the Service Provider will retain the right
to determine which personnel or representatives will provide the Services in its
reasonable discretion taking into consideration any of its competing needs and
requirements for its businesses.  Each Service Provider shall be solely
responsible for the payment of all benefits and any other direct and indirect
compensation for such Service Provider personnel assigned to perform Services
for it under this Agreement, as well as such personnel’s worker’s compensation
insurance, employment taxes, and other employer liabilities relating to such
personnel as required by Law.

 

(c)                                  Unless expressly provided otherwise in this
Agreement, although the Service Provider will direct the performance of its
employees and contractors and will consult and advise with the Service Recipient
regarding the performance of the Services in accordance with this Agreement, the
Service Recipient will be responsible for decision-making on behalf of any
member of the Service Recipient Group.  Furthermore, nothing in this Agreement
shall provide the Service Provider, or its employees and contractors that are
performing the Services, the right directly or indirectly to control or direct
the operations of the Service Recipient Group.  Such employees and contractors
shall not be required to report to management of any member of the Service
Recipient Group nor be deemed to be under the management or direction of any
member of the Service Recipient Group.  The Service Recipient acknowledges and
agrees that, except as may be expressly set forth herein as a Service (including
any Additional Services provided in accordance with Section 2.2) or otherwise
expressly set forth in the Separation Agreement or an Ancillary Agreement, no
member of the Service Provider Group shall be obligated to provide, or cause to
be provided, any service or goods to any member of the Service Recipient Group.

 

Section 2.4                                   Cooperation and Service
Coordinators.

 

(a)                                 Subject to the confidentiality provisions
set forth in Article IX, during the term of this Agreement and for so long as
any Services are being provided to the Service Recipient Group under this
Agreement, the Service Recipient will provide the Service Provider and its

 

7

--------------------------------------------------------------------------------


 

authorized representatives reasonable access, during regular business hours and
upon reasonable notice, to the Service Recipient Group and their employees,
representatives, facilities and books and records, as the Service Provider and
its representatives may reasonably require in order to perform such Services.

 

(b)                                 Each Party shall select in writing a
representative to act as the primary contact with respect to the provision of
the Services and the resolution of disputes under this Agreement (each such
person, a “Service Coordinator”).  The initial Service Coordinators shall be
Sean Douglas, for Huntsman, and Rob Portsmouth, for Venator.  The Service
Coordinators shall meet as expeditiously as possible to resolve any dispute
arising hereunder; and any dispute that is not resolved by the Service
Coordinators within 45 days shall be resolved in accordance with the dispute
resolution procedures set forth in Section 11.8 of this Agreement.  Each Party
may treat an act of a Service Coordinator of the other Party which is consistent
with the provisions of this Agreement as being authorized by such other Party
without inquiring behind such act or ascertaining whether such Service
Coordinator had authority to so act; provided, however, that no such Service
Coordinator shall have authority to amend this Agreement.  Each Party shall
advise each other promptly (in any case within no more than three Business Days)
in writing of any change in their respective Service Coordinators, setting forth
the name of the replacement, and stating that the replacement Service
Coordinator is authorized to act for such Party in accordance with this
Section 2.4(b).  In addition, the Parties may select service coordinators for
individual Services, which shall be set forth in the applicable Exhibit for such
Services.

 

(c)                                  In addition to the Service Coordinators
described above, each Party will nominate its representatives for the Services
provided under each Exhibit (each a “Service Representative”), which
representatives shall act as the principal contact person with respect to all
issues relating to the provision of such particular Services.  The Service
Representatives for such Services shall hold regular review meetings by
telephone or in person, at times to be mutually agreed, to discuss any issues
relating to any Service for which they are a Service Representative (“Review
Meetings”).  In the Review Meetings, such Service Representatives shall be
responsible for discussing any problems identified with the provision of the
relevant Services and, to the extent changes in the provision of the Services
are agreed upon by the Parties, for the implementation of such changes.  Any
unresolved issues should be referred to the Service Coordinators for resolution.

 

(d)                                 The Service Provider will devote such time
and personnel as is reasonably necessary to carry out its obligations under this
Agreement.  The Service Provider and the Service Recipient shall cooperate with
one another and provide such further assistance as the other Party may
reasonably request in connection with the provision of Services hereunder.

 

Section 2.5                                   Local Agreements.

 

(a)                                 With respect to any Services that are
delivered in a particular country, the Service Provider and the Service
Recipient may cause their respective Affiliates located in such country to enter
into one or more local services agreements (each a “Local Agreement”), for the
purpose of memorializing the implementation of this Agreement in that country,
to address Services delivered locally in that country and payments for such
Services.  Unless and to the extent an individual Local Agreement expressly
provides otherwise, each Local Agreement shall

 

8

--------------------------------------------------------------------------------


 

incorporate by reference the terms and conditions of this Agreement and shall
not be construed as altering or superseding the rights and obligations of the
Parties under this Agreement.

 

(b)                                 Each Party shall be fully responsible and
liable for all obligations of its Affiliates under each Local Agreement, in each
case to the same extent as if such failure to perform or comply was committed by
such Party.

 

(c)                                  The Service Coordinators (and/or their
respective designees(s)) shall remain responsible for the administration of this
Agreement and the individual Local Agreements on behalf of each Party
respectively.  No changes to any Local Agreement shall be made without the
knowledge of each Service Coordinator and the agreement of the local
Affiliate(s) who are parties to the Local Agreement in a written amendment to
the Local Agreement.

 

(d)                                 Each Party shall have the right to enforce
this Agreement (including the terms of all Local Agreements) on behalf of each
of its Affiliates that has entered into a Local Agreement, and to assert all
rights and exercise and receive the benefits of all remedies (including damages)
of each such Affiliate, to the same extent as if such Party were a direct party
to the Local Agreement, subject to the limitations of liability applicable under
this Agreement.

 

Section 2.6                                   Service Boundaries and Scope.

 

(a)                                 Except as provided in an Exhibit for a
specific Service: (i) the Service Provider shall be required to provide, or
cause to be provided, the Services only at the locations such Services are being
provided by any member of the Service Provider Group for any member of the
Service Recipient Group immediately prior to the IPO; provided, however, that,
to the extent any such Service is to be provided by an employee of the Service
Provider who works in the corporate headquarters of the Service Provider, such
Service shall, to the extent feasible, only be provided by such employee from
the corporate headquarters of the Service Provider; and (ii) the Services shall
be available only for purposes of conducting the business of the Service
Recipient Group substantially in the manner it was conducted immediately prior
to the IPO.

 

(b)                                 Except as provided in an Exhibit for a
specific Service, in providing, or causing to be provided, the Services, the
Service Provider shall not be obligated to: (i) maintain the employment of any
specific employee or hire additional employees or Third Party Providers;
(ii) purchase, lease or license any additional equipment (including computer
equipment, furniture, furnishings, fixtures, machinery, vehicles, tools and
other tangible personal property), software or other assets, rights or
properties; (iii) make modifications to its existing systems or software;
(iv) provide any member of the Service Recipient Group with access to any
systems or software other than those to which it has authorized access
immediately prior to the IPO; (v) pay any costs related to the transfer or
conversion of data of any member of the Service Recipient Group and (vi) unless
otherwise provided on the Exhibit applicable to a particular Service, devote the
efforts of any particular personnel providing the Services exclusively for the
benefit of the Service Recipient, recognizing that such personnel may engage in
other activities the Service Provider considers appropriate.

 

(c)                                  The Service Recipient acknowledges (on its
own behalf and on behalf of the other members of the Service Recipient Group)
that the employees of the Service Provider or any

 

9

--------------------------------------------------------------------------------


 

other members of the Service Provider Group who may be assisting in the
provision of Services hereunder are at-will employees and, as such, may
terminate or be terminated from employment with the Service Provider or any of
the other members of the Service Provider Group providing Services hereunder at
any time for any reason (it being understood that, except as specifically
provided in an Exhibit to this Agreement, nothing in this Agreement shall
preclude or in any way effect the any right of a Service Provider to terminate
any of its employees, including those who may be assisting in the provisions of
Services hereunder, whether such employee is or was employed at-will or
otherwise).

 

(d)                                 For the avoidance of doubt and except as may
hereafter be designated as Additional Services in accordance with Section 2.2,
the Services do not include any services required for or that may result from
any business acquisitions, divestitures, start-ups or terminations by the
Service Recipient Group occurring following the IPO.  To the extent that the
Service Recipient desires the Service Provider to provide any services in
connection with any such acquisitions, divestitures, start-ups or terminations,
the Service Recipient shall follow the procedures for requesting Additional
Services pursuant to Section 2.2.

 

(e)                                  Subject to Sections 2.2, 2.6 and 2.7, the
Parties acknowledge the transitional nature of the Services and that the Service
Provider may make changes from time to time in the manner of performing the
Services, provided that such changes do not materially decrease the quality or
level of the Services provided to the Service Recipient.

 

Section 2.7                                   Standard of Performance;
Limitation of Liability.

 

(a)                                 Unless otherwise provided to the contrary in
an Exhibit, the Services to be provided hereunder shall be performed with the
same general degree of care, at the same general level and at the same general
degree of accuracy and responsiveness, as when performed within the Huntsman
organization prior to the IPO.  It is understood and agreed that the Service
Provider and the members of the Service Provider Group are not professional
providers of the types of services included in the Services and that the Service
Provider personnel performing Services have other responsibilities and will not
be dedicated full-time to performing Services hereunder.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, the Service Provider and members of the Service Provider Group
shall not be required to perform Services hereunder or take any actions relating
thereto that conflict with or violate any applicable Law, contract, license,
authorization, certification or permit or the Service Provider’s Code of
Business Conduct or other governance policies, as they may be amended from time
to time.  Without limiting the above, the provision of the Services may require
consents, waivers, or approvals from certain third parties under permits,
licenses and agreements to which the Service Provider or one of its Affiliates
is a party (a “Third Party License”) to enable the Service Provider to provide
the Services.  The Service Provider shall promptly notify the Service Recipient
in writing, setting forth in reasonable detail any specific impairment in its
ability to provide any Services by reason of the limitations described in this
Section 2.7(b).  The Parties will use commercially reasonable efforts to develop
a resolution that enables the Service Provider to continue the provision of the
Services, including obtaining any required consents, waivers or approvals of a
Third Party License, with the costs of obtaining such consents, waivers or
approvals being the responsibility

 

10

--------------------------------------------------------------------------------


 

of the Service Recipient.  If no commercially reasonable resolution is available
within 60 days of receipt of notice from the Service Provider of such
impairment, either Party may immediately terminate the affected Service as
provided in Article VI hereof.  To the extent permitted by any applicable
contracts of the Service Recipient, the Service Recipient hereby grants to the
Service Provider performing Services under this Agreement a limited,
nontransferable license, without the right to sublicense (except to an Affiliate
of the Service Provider or a sub-contractor who is providing Services on the
Service Provider’s behalf, solely to the extent necessary for such Affiliate or
sub-contractor to provide the Services), for the term of this Agreement to use
the intellectual property owned by the Service Recipient solely to the extent
necessary for the Service Provider to perform its obligations hereunder.

 

(c)                                  Subject to Section 2.7(h), in the event the
Service Provider or any member of the Service Provider Group fails to provide,
or cause to be provided, the Services in accordance with the standard of service
set forth in Section 2.7(a), then at the Service Recipient’s request, the
Service Provider shall use commercially reasonable efforts to re-perform such
Services as soon as reasonably practicable, with the same degree of care used in
correcting a failure of a similar service for itself, at no additional cost to
the Service Recipient.  The foregoing sets forth the sole and exclusive remedy
of the Service Recipient with respect to the performance of Services by the
Service Provider and the Service Provider’s liabilities under this
Section 2.7(c) are subject to the liability cap set forth in Section 2.7(h);
provided, that in the event the Service Provider defaults in the manner
described in clause (b) of Section 7.1, the Service Recipient shall have the
further rights set forth in Article VII.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement, except to the extent caused by a Service Provider and to the
extent such Service Provider is otherwise liable under this Agreement, the
Service Provider shall not be liable to the Service Recipient for any breach of
any agreement by a Third Party Provider; provided that the Service Provider
shall use commercially reasonable efforts to enforce the terms of such
agreements.

 

(e)                                  The Parties agree that, should a third
party require the Parties or their respective Affiliates to be other than
severally liable to such third party in respect of a Third Party License, the
Parties will cooperate with one another in good faith to reach an agreement
setting forth the indemnification obligations of the Parties to each other with
respect to such liability.

 

(f)                                   The Parties recognize that some of the
Services will be provided by the Service Provider in conjunction with the
employees of the Service Recipient Group.  To the extent that the Service
Recipient Group does not make those employees available to provide the Services
in conjunction with the Service Provider, then the Service Provider shall be
relieved of its obligations to provide such Services to the extent that such
services were dependent on the availability of such employees of the Service
Recipient Group.

 

(g)                                  Notwithstanding anything to the contrary
contained herein, the Parties recognize that some of the Services will be
provided by the Service Provider utilizing one or more individuals who have
unique knowledge or skills related to a particular Service that is provided only
to the Service Recipient.  To the extent that the Service Provider believes that
such individuals may leave its employment prior to the completion of the
relevant Services, or that such individuals may require retention bonuses or
similar incentives to stay through the

 

11

--------------------------------------------------------------------------------


 

completion of the relevant services, the Service Provider will so advise the
Service Recipient; and Service Provider agrees to take such reasonable actions
as may be requested by the Service Recipient to retain such individuals,
including paying such retention bonuses or incentives as the Service Recipient
may reasonably request and for which the Service Recipient agrees to reimburse
the Service Provider.  In the event that any such individual cannot be retained
by the Service Provider to provide the relevant services hereunder, the Service
Provider will use its reasonable efforts to mitigate the impact of such loss;
and to the extent that such service cannot be reasonably continued by the
Service Provider, the Service Provider shall be relieved of its obligation to
provide such Services and the Service Provider will reduce the applicable
charges to reflect such reduction in Services.

 

(h)                                 EXCEPT AS EXPRESSLY SET FORTH IN THIS
SECTION 2.7, NO REPRESENTATIONS, WARRANTIES OR GUARANTIES OF ANY KIND, EXPRESSED
OR IMPLIED (INCLUDING THE WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR CONFORMITY TO ANY REPRESENTATION OR
DESCRIPTION), ARE MADE BY ANY SERVICE PROVIDER PROVIDING SERVICES UNDER THIS
AGREEMENT OR ANY MEMBER OF THE SERVICE PROVIDER GROUP WITH RESPECT TO THE
SERVICES PROVIDED UNDER THIS AGREEMENT AND, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ALL SUCH REPRESENTATIONS OR WARRANTIES ARE HEREBY WAIVED AND
DISCLAIMED.  EXCEPT AS SET FORTH IN THIS SECTION 2.7, ANY SERVICE RECIPIENT
UNDER THIS AGREEMENT (ON ITS OWN BEHALF AND ON BEHALF OF EACH OTHER MEMBER OF
THE SERVICE RECIPIENT GROUP) HEREBY EXPRESSLY WAIVES ANY RIGHT SUCH SERVICE
RECIPIENT OR ANY MEMBER OF THE SERVICE RECIPIENT GROUP MAY OTHERWISE HAVE FOR
ANY LOSSES, TO ENFORCE SPECIFIC PERFORMANCE OR TO PURSUE ANY OTHER REMEDY
AVAILABLE IN CONTRACT, AT LAW OR IN EQUITY IN THE EVENT OF ANY
NON-PERFORMANCE, INADEQUATE PERFORMANCE, FAULTY PERFORMANCE OR OTHER FAILURE OR
BREACH BY SERVICE PROVIDER OR ANY MEMBER OF THE SERVICE PROVIDER GROUP UNDER OR
RELATING TO THIS AGREEMENT, NOTWITHSTANDING THE NEGLIGENCE (WHETHER SOLE, JOINT
OR CONCURRENT OR ACTIVE OR PASSIVE) OF SERVICE PROVIDER OR ANY MEMBER OF THE
SERVICE PROVIDER GROUP OR ANY THIRD PARTY SERVICE PROVIDER AND WHETHER DAMAGES
ARE ASSERTED IN CONTRACT OR TORT, UNDER FEDERAL, STATE OR NON U.S.  LAWS OR
OTHER STATUTE OR OTHERWISE; PROVIDED, HOWEVER, THAT THE FOREGOING WAIVER SHALL
NOT EXTEND TO COVER, AND SERVICE PROVIDER SHALL BE RESPONSIBLE FOR, AND SHALL
DEFEND AND INDEMNIFY SERVICE RECIPIENT GROUP FROM AND AGAINST, SUCH LOSSES
CAUSED BY THE WILLFUL MISCONDUCT OF SERVICE PROVIDER OR ANY MEMBER OF THE
SERVICE PROVIDER GROUP.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, IN NO EVENT SHALL THE SERVICE PROVIDER GROUP BE LIABLE TO THE SERVICE
RECIPIENT GROUP WITH RESPECT TO CLAIMS ARISING OUT OF THIS AGREEMENT FOR AMOUNTS
IN THE AGGREGATE EXCEEDING THE AGGREGATE SERVICE CHARGES PAID HEREUNDER BY THE
SERVICE RECIPIENT GROUP.

 

12

--------------------------------------------------------------------------------


 

ARTICLE III
SERVICE CHARGES

 

Section 3.1                                   Compensation.

 

(a)                                 Subject to the specific terms of this
Agreement, the compensation to be received by the Service Provider for each
Service provided hereunder will be the fees set forth in Exhibit A or as
otherwise set forth on Exhibit A, subject to any escalation provided for in this
Agreement.  In consideration for the provision of a Service, each member of the
Service Recipient Group receiving such Service shall pay to the Service Provider
or, at the election of the Service Provider, the member of the Service Provider
Group providing such Service, the applicable fee for such Service as set forth
in the attached Exhibits.  Each Party understands and agrees that the Fees are
the sole consideration for any provision of the Services hereunder and are
exclusive of applicable taxes, duties and other similar fees.

 

(b)                                 If Huntsman Group incurs any reasonable
out-of-pocket expenses (including any incremental license fees incurred by
Huntsman Group in connection with performance of the Services and any travel
expenses incurred at the request or with the consent of Venator Group) or remits
funds to a third party on behalf of Venator Group, in either case in connection
with the rendering of Services, then Huntsman Group shall include such amount on
its monthly invoice to Venator Group, with reasonable supporting documentation,
and Venator Group shall reimburse that amount to Huntsman Group as part of its
next monthly payment.

 

(c)                                  Huntsman represents, warrants and covenants
that it has not changed the allocation of costs to the Venator Group for the
Services for the period from the Signing Date through the IPO.  Huntsman
acknowledges that the allocation of costs, including internal costs and Third
Party Costs, to the Venator Group for the Services is consistent with the
allocation methodology implemented effective January 1, 2017, and does not
exceed the monthly allocation amount allocated in accordance with the 2017
Operating Plan.

 

ARTICLE IV
PAYMENT

 

Section 4.1                                   Payment.

 

(a)                                 The Service Provider shall deliver to the
Service Recipient, on a monthly basis, an invoice for the Fees associated with
the Services provided by the Service Provider for the previous month (the
“Monthly Invoice”), which Monthly Invoice shall provide a description of the
Services provided and the corresponding Fees.  Any Fees based on the Service
Provider’s Direct Cost will be estimated by the Service Provider, and the
Service Recipient shall pay such estimated amounts when due.  All estimates of
Direct Costs are subject to the reconciliation process set forth in Section 4.3
below.

 

(b)                                 With respect to any Service that is
terminated during a month, the Fees related to that Service will be prorated on
a daily basis to reflect the reduction in Services provided as of the
termination date of the terminated Service(s).

 

13

--------------------------------------------------------------------------------


 

(c)                                  The Service Recipient shall pay to the
Service Provider the amount set forth on each Monthly Invoice within twenty (20)
days of its receipt of the same.

 

(d)                                 Each invoice shall be directed to the
Service Recipient’s Service Coordinator or such other person designated in
writing from time to time by such Service Coordinator.  The invoice shall set
forth in reasonable detail the Services rendered and the invoice amount for the
Services rendered for the period covered by such invoice.  All timely payments
under this Agreement shall be made without early payment discount.  Any
preexisting obligation to make payment for Services provided hereunder shall
survive the termination of this Agreement.

 

(e)                                  Notwithstanding anything to the contrary
above, the Service Provider shall have the option to forward the invoices of any
Third Party Provider that are approved by the Service Recipient or are otherwise
payable under an Exhibit directly to the Service Recipient for its payment to
the Third Party Provider, rather than the procedures set forth in
Sections 4.1(a)-(d).  If the Service Provider makes such election, then the
Service Recipient shall be responsible to pay the Third Party Provider directly
in accordance with the terms of the applicable agreement the Service Provider
has with (and the invoice from) the Third Party Provider.

 

(f)                                   For any Services for which the applicable
Exhibit provides for billings based upon projected costs to be incurred in the
next month or other defined subsequent period, then no later than the tenth day
of each month, the Service Provider shall deliver to the Service Recipient a
statement (each a “Estimated Invoice”) that sets forth:

 

(i)                                     an itemized list of projected costs,
fees or other compensation for Services that the Service Provider is entitled to
invoice based upon estimates for the following month or other defined subsequent
period;

 

(ii)                                  the difference, if any, between the actual
amounts owed for such Service in the preceding month (or other applicable
period) and the estimated amount paid by the Service Recipient for such period;
and

 

(iii)                               the amount due to the Service Provider for
the following month (or other defined subsequent period), which amount shall be
the amount set forth in (i) above and adjusted for any overpayment or
underpayment of the applicable amounts owed for the preceding month (or other
applicable period) as set forth in (ii) above.

 

Section 4.2                                   Payment Disputes.  The Service
Recipient may object to any amounts for any Service at any time before, at the
time of, or after payment is made, provided such objection is made in writing to
the Service Provider according to the procedures set forth in Section 4.3.  The
Service Coordinators shall meet as expeditiously as possible to resolve any such
dispute.  Any dispute that is not resolved by the Service Coordinators within
forty-five (45) days shall be resolved in accordance with the dispute resolution
and arbitration procedures set forth in Section 11.8.  Neither Party (nor any
member of its respective Group) shall have a right of set-off against the other
Party (or any member of its respective Group) for billed amounts hereunder. 
Upon written request, the Service Provider will provide to the Service Recipient
reasonable detail and support documentation to permit the Service Recipient to
verify the accuracy of an invoice.

 

14

--------------------------------------------------------------------------------


 

Section 4.3                                   Quarterly Reconciliation;
Objection to Invoiced Amounts.

 

(a)                                 Each Service Provider shall maintain
accurate books and records (including invoices of third parties) related to the
Services sufficient to calculate, and allow the Service Recipient to verify, the
amounts owed under this Agreement.

 

(b)                                 Unless otherwise noted in Exhibit A, the
Fees are based upon estimated Direct Costs to be incurred in performing the
Services, subject to any escalation provided for in this Agreement.

 

(c)                                  Within thirty (30) days after the end of
each Calendar Quarter, the Service Provider will prepare and deliver to the
Service Recipient a reconciliation of the actual Direct Costs incurred in
connection with the provision of the Services compared with the estimated Direct
Costs for such Services that were invoiced by the Service Provider for Services
in such Calendar Quarter.  The Service Recipient shall have the right to review,
and the Service Provider shall provide access to, such books and records to
verify the accuracy of any adjustments to the Direct Costs.  Each such review
shall be conducted during normal business hours and in a manner that does not
unreasonably interfere with the operations of the Service Provider.

 

(d)                                 If, as a result of any such review, the
Service Recipient objects to the Service Provider’s determination of actual
Direct Costs, then the Service Recipient must deliver to the Service Provider,
within thirty (30) days of its receipt of such reconciliation report, a written
objection to such determination specifying the basis for such objection and the
Service Recipient’s proposed adjustment with reasonable detail and justification
for its proposed adjustment.  If the Service Recipient fails to deliver such
written objection to the Service Provider within such 30-day period, then the
Service Recipient shall have waived its right to object to such adjustments, and
all such adjustments will be final and binding on the Parties.

 

(e)                                  If the Service Recipient duly delivers such
written objection to the Service Provider within such 30-day period, then the
Project Coordinators shall review the written objections and use good faith
efforts to resolve all disagreements.

 

Section 4.4                                   Review of Charges; Error
Correction.  From time to time until 120 days following the termination of this
Agreement, the Service Recipient shall have the right to review, and the Service
Provider shall provide access to, such books and records to verify the accuracy
of such amounts, provided that such reviews shall not occur more frequently than
once per calendar quarter.  Each such review shall be conducted during normal
business hours and in a manner that does not unreasonably interfere with the
operations of the Service Provider.  If, as a result of any such review, the
Service Recipient determines that it overpaid any amount to the Service
Provider, then the Service Recipient may raise an objection pursuant to the
provisions of Section 4.2.  The Service Recipient shall bear the cost and
expense of any such review.  The Service Provider shall make adjustments to
charges as required to reflect the discovery of errors or omissions in charges.

 

Section 4.5                                   Taxes.  All transfer taxes,
excises, fees or other charges (including value added, sales, use or receipts
taxes, but not including a tax on or measured by the income, net or gross
revenues, business activity or capital of a member of the Service Provider
Group), or any

 

15

--------------------------------------------------------------------------------


 

increase therein, now or hereafter imposed directly or indirectly by law upon
any fees paid hereunder for Services, which a member of the Service Provider
Group is required to pay or incur in connection with the provision of Services
hereunder (“Tax”), shall be passed on to the Service Recipient as an explicit
surcharge and shall be paid by the Service Recipient in addition to any Service
fee payment, whether included in the applicable Service fee payment, or added
retroactively.  If the Service Recipient submits to the Service Provider a
timely and valid resale or other exemption certificate acceptable to the Service
Provider and sufficient to support the exemption from Tax, then such Tax will
not be added to the Service fee payable pursuant to Article III; provided,
however, that if a member of the Service Provider Group is ever required to pay
such Tax, the Service Recipient will promptly reimburse the Service Provider for
such Tax, including any interest, penalties and attorney’s fees related
thereto.  The Parties will cooperate to minimize the imposition of any Taxes.

 

Section 4.6                                   Records.  The Service Provider
shall maintain true and correct records of all receipts, invoices, reports and
such other documents relating to the Services hereunder in accordance with its
standard accounting practices and procedures, consistently applied.  The Service
Provider shall retain such accounting records and make them available to the
Service Recipient’s authorized representatives and auditors for a period of not
less than 1 (one) year from the closing of each calendar year; provided,
however, that the Service Provider may, at its option, transfer such accounting
records to the Service Recipient upon termination of this Agreement.

 

ARTICLE V
TERM

 

Section 5.1                                   Term.  Subject Articles VI and
VII, the Service Provider Group shall provide the specific Services to the
Service Recipient Group pursuant to this Agreement for the time period set forth
in the Exhibit relating to the specific Service.  In accordance with the
Separation Agreement and Article VI of this Agreement, except as otherwise
provided in an Exhibit for a specific Service, the Service Recipient shall use
commercially reasonable efforts to provide to itself and members of the Service
Recipient Group, and to terminate as soon as reasonably practicable, the
Services provided to the Service Recipient Group hereunder.  Except as otherwise
provided in Exhibit A for a specific Service or group of related Services, all
Services provided for hereunder shall terminate two (2) years from the date of
this Agreement.  Except as otherwise expressly agreed or unless sooner
terminated, this Agreement shall commence upon the IPO and shall continue in
full force and effect between the Parties for so long as any Service set forth
in any Exhibit hereto is being provided to the Service Recipient or members of
the Service Recipient Group and this Agreement shall terminate upon the
cessation of all Services provided hereunder; provided that Articles I, IV,
VIII, IX and XI and Section 2.7(h) will survive the termination of this
Agreement and any such termination shall not affect any obligation for the
payment of fees for Services rendered prior to termination.

 

ARTICLE VI
DISCONTINUATION OF SERVICES

 

Section 6.1                                   Discontinuation or Termination of
Services.  Unless otherwise provided in the relevant Exhibit for a particular
Service, at any time after the IPO, the Service Recipient

 

16

--------------------------------------------------------------------------------


 

may, without cause and in accordance with the terms and conditions hereunder and
the Separation Agreement, discontinue or terminate any one or more specific
Service (or part of a Service) by giving the Service Provider at least 30 days’
prior written notice.  Furthermore, any such discontinuation or termination will
affect the amounts payable to the Service Provider under this Agreement in the
following manner: (a) to the extent that the charges for the discontinued or
terminated Services have been separately identified in the applicable Exhibit,
such separately identified charges shall not apply following the actual
discontinuation or termination of the provision of those Services; and (b) from
month to month, the Service Coordinators shall discuss and mutually agree upon
the percentage reduction in Services and a commensurate percentage reduction in
the amounts payable by the Service Recipient with respect to any Services which
have been partially discontinued or terminated or for which the scope or amount
has been narrowed.  The Service Recipient shall be liable to the Service
Provider for all costs and expenses the Service Provider or any member of the
Service Provider Group remains obligated to pay in connection with any
discontinued or terminated Service or Services (including to a Third Party
Provider), except in the case of a Service terminated by the Service Recipient
pursuant to Section 2.3(b) or clause (a) of the first sentence of Section 7.1
hereof.  The Parties shall cooperate as reasonably required to effectuate an
orderly and systematic transfer to the Service Recipient Group of all of the
duties and obligations previously performed by the Service Provider or a member
of the Service Provider Group under this Agreement.

 

Section 6.2                                   Procedures Upon Discontinuation or
Termination of Services.  Upon the discontinuation or termination of a Service
hereunder, this Agreement shall be of no further force and effect with respect
to such Service, except as otherwise provided in an Exhibit for a specific
Service and except as to obligations accrued prior to the date of
discontinuation or termination; provided, however, that Articles I, IV, VIII, IX
and XI and Section 2.7(h) of this Agreement shall survive such discontinuation
or termination.  Each Party and the applicable member(s) of its respective Group
shall, within 60 days after discontinuation or termination of a Service, deliver
to the other Party and the applicable member(s) of its respective Group
originals of all books, records, contracts, receipts for deposits and all other
papers, documents or electronic records or data in its possession which pertain
exclusively to the business of the other Party and relate to such Service, in
such format as the Service Recipient may reasonably request; provided that a
Party may retain copies of material provided to the other Party pursuant to this
Section 6.2 as it deems necessary or appropriate in connection with its
financial reporting obligations or internal control practices and policies.

 

ARTICLE VII
DEFAULT

 

Section 7.1                                   Termination for Default.  In the
event (a) of a failure of the Service Recipient to pay for Services in
accordance with the terms of this Agreement, or (b) any Party shall default, in
any material respect, in the due performance or observance by it of any of the
other terms, covenants or agreements contained in this Agreement, then the
non-defaulting Party shall have the right, at its sole discretion, to terminate
the Service with respect to which the default occurred; provided that the
defaulting Party shall have the right to cure such default within 30 days of
receipt of the written notice of such default.  The Service Recipient’s right to
terminate this Agreement pursuant to this Article VII and the rights set forth
in Section 2.7 shall constitute the Service Recipient’s sole and exclusive
rights and remedies for a breach by the

 

17

--------------------------------------------------------------------------------


 

Service Provider hereunder (including any breach caused by an Affiliate of the
Service Provider or a Third Party Provider).

 

ARTICLE VIII
WAIVER, INDEMNIFICATION AND INSURANCE

 

Section 8.1                                   Waiver of Consequential Damages. 
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY UNDER THIS AGREEMENT FOR ANY
EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE
DAMAGES (INCLUDING IN RESPECT OF LOST PROFITS OR REVENUES), HOWEVER CAUSED AND
ON ANY THEORY OF LIABILITY (INCLUDING SOLE, JOINT OR CONCURRENT NEGLIGENCE)
ARISING IN ANY WAY OUT OF THIS AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED, HOWEVER, THAT THE
FOREGOING LIMITATIONS SHALL NOT LIMIT EACH PARTY’S INDEMNIFICATION OBLIGATIONS
FOR LIABILITIES TO THIRD PARTIES AS SET FORTH IN THIS AGREEMENT.

 

Section 8.2                                   Services Received.  The Service
Recipient hereby acknowledges and agrees that:

 

(a)                                 the Services to be provided hereunder are
subject to and limited by the provisions of Section 2.7, Article VII and the
other provisions hereof, including the limitation of remedies available to the
Service Recipient that restricts available remedies resulting from a Service not
provided in accordance with the terms hereof to non-payment and, in certain
circumstances, the right to terminate this Agreement;

 

(b)                                 the Services are being provided solely to
facilitate the transition of each of Huntsman and Venator as separate companies
as a result of the IPO;

 

(c)                                  it is not the intent of the Service
Provider and the other members of the Service Provider Group to render, nor of
the Service Recipient and the other members of the Service Recipient Group to
receive from the Service Provider and the other members of the Service Provider
Group, professional advice or opinions, whether with regard to tax, legal,
treasury, finance, employment or other business and financial matters, or
technical advice, whether with regard to information technology or other
matters; the Service Recipient shall not rely on, or construe, any Service
rendered by or on behalf of the Service Provider as such professional advice or
opinions or technical advice; and the Service Recipient shall seek all
third-party professional advice and opinions or technical advice as it may
desire or need, and in any event the Service Recipient shall be responsible for
and assume all risks associated with the Services, except to the limited extent
set forth in Section 2.7 and Article VII;

 

(d)                                 with respect to any software or
documentation within the Services, the Service Recipient shall use such software
and documentation internally and for their intended purpose only, shall not
distribute, publish, transfer, sublicense or in any manner make such software or
documentation available to other organizations or persons, and shall not act as
a service bureau or consultant in connection with such software; and

 

18

--------------------------------------------------------------------------------


 

(e)                                  a material inducement to the Service
Provider’s agreement to provide the Services is the limitation of liability and
the release provided by the Service Recipient in this Agreement.

 

ACCORDINGLY, EXCEPT WITH REGARD TO THE LIMITED REMEDIES EXPRESSLY SET FORTH
HEREIN, THE SERVICE RECIPIENT SHALL ASSUME ALL LIABILITY FOR AND SHALL FURTHER
RELEASE, DEFEND, INDEMNIFY AND HOLD THE SERVICE PROVIDER, ANY MEMBER OF THE
SERVICE PROVIDER GROUP AND THEIR RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS AND
AGENTS (ALL AS INDEMNIFIED PARTIES) FREE AND HARMLESS FROM AND AGAINST ALL
LOSSES RESULTING FROM, ARISING OUT OF OR RELATED TO THE SERVICES PROVIDED BY ANY
MEMBER OF THE SERVICE PROVIDER GROUP TO ANY MEMBER OF THE SERVICE RECIPIENT
GROUP, HOWSOEVER ARISING AND WHETHER OR NOT CAUSED BY THE SOLE, JOINT OR
CONCURRENT NEGLIGENCE OF THE SERVICE PROVIDER, ANY MEMBER OF THE SERVICE
PROVIDER GROUP OR ANY THIRD PARTY SERVICE PROVIDER, OTHER THAN THOSE LOSSES
CAUSED BY THE WILLFUL MISCONDUCT OF THE SERVICE PROVIDER OR ANY MEMBER OF THE
SERVICE PROVIDER GROUP.

 

Section 8.3                                   Express Negligence.  THE
INDEMNITY, RELEASES AND LIMITATIONS OF LIABILITY IN THIS AGREEMENT (INCLUDING
ARTICLES II AND VIII) ARE INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES IN
ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY EXPRESS
NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR OTHERWISE LIMIT
INDEMNITIES BECAUSE OF THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT OR
ACTIVE OR PASSIVE) OR OTHER FAULT OR STRICT LIABILITY OF ANY OF THE INDEMNIFIED
PARTIES.

 

ARTICLE IX
CONFIDENTIALITY

 

Section 9.1                                   Confidentiality.  The Service
Recipient and the Service Provider each acknowledge and agree that the terms of
Article VII of the Separation Agreement shall apply to information, documents,
plans and other data made available or disclosed by one Party to the other in
connection with this Agreement.

 

Section 9.2                                   System Security.

 

(a)                                 If any Party (or its Affiliates,
representatives, agents or contractors) is given access to the other Party’s
computer systems or software (collectively, the “Systems”) in connection with
the Services, the Party given access (the “Accessing Party”) shall comply with,
and shall cause its Affiliates, representatives, agents and contractors who are
given access on its behalf to comply with, all of the other Party’s system
security policies, procedures and requirements that have been provided to the
Accessing Party in advance and in writing (collectively, “Security
Regulations”), and shall not tamper with, compromise or circumvent any security
or audit measures employed by such other Party.  The Accessing Party (or its

 

19

--------------------------------------------------------------------------------


 

Affiliates, representatives, agents or contractors, as applicable) shall access
and use only those Systems of the other Party for which it has been granted the
right to access and use.

 

(b)                                 Each Party shall use commercially reasonable
efforts to ensure that only those of its personnel who are specifically
authorized to have access to the Systems of the other Party gain such access,
and shall use commercially reasonable efforts to prevent unauthorized access,
use, destruction, alteration or loss of information contained therein, including
notifying its personnel of the restrictions set forth in this Agreement and of
the Security Regulations.

 

(c)                                  If, at any time, the Accessing Party (or
its Affiliates, representatives, agents or contractors) determines that any of
its personnel has sought to circumvent, or has circumvented, the Security
Regulations, that any unauthorized Accessing Party personnel has accessed the
Systems, or that any of its personnel has engaged in activities that may lead to
the unauthorized access, use, destruction, alteration or loss of data,
information or software of the other Party, the Accessing Party shall promptly
terminate any such person’s access to the Systems and immediately notify the
other Party.  In addition, such other Party shall have the right to deny
personnel of the Accessing Party (or its Affiliates, representatives, agents or
contractors) access to its Systems upon notice to the Accessing Party in the
event that the other Party reasonably believes that such personnel have engaged
in any of the activities set forth above in this Section 9.2(c) or otherwise
pose a security concern.  The Accessing Party shall use commercially reasonable
efforts to cooperate with the other Party in investigating any apparent
unauthorized access to such other Party’s Systems.

 

ARTICLE X
FORCE MAJEURE

 

Section 10.1                            Performance Excused.  Continued
performance of a Service may be suspended immediately to the extent the
fulfillment of such Service is prevented, frustrated, hindered or delayed by any
event or condition beyond the reasonable control of the Party suspending such
performance (and not involving any willful misconduct of such Party), including
acts of God, pandemics, floods, fire, earthquakes, labor or trade disturbances,
strikes, war, acts of terrorism, civil commotion, electrical shortages or
blackouts, breakdown or injury to computing facilities, compliance in good faith
with any Law (whether or not it later proves to be invalid), unavailability of
materials or bad weather (a “Force Majeure Event”).  Unless the Service Provider
Group incurs costs under agreements with its Third Party Providers, the Service
Recipient shall not be obligated to pay any amount for Services that it does not
receive as a result of a Force Majeure Event (and the Parties shall negotiate
reasonably to determine the amount applicable to such Services not received). 
In addition to the reduction of any amounts owed by the Service Recipient
hereunder, during the occurrence of a Force Majeure Event, to the extent the
provision of any Service has been disrupted or reduced, during such disruption
or reduction, (a) the Service Recipient may replace any such affected Service by
providing any such Service for itself or engaging one or more third parties to
provide such Service at the expense of the Service Recipient and (b) the Service
Provider shall cooperate with, provide such information to and take such other
actions as may be reasonably required to assist such third parties to provide
such substitute Service.

 

20

--------------------------------------------------------------------------------


 

Section 10.2                            Notice.  The Party claiming suspension
due to a Force Majeure Event will give prompt notice to the other of the
occurrence of the Force Majeure Event giving rise to the suspension and of its
nature and anticipated duration.

 

Section 10.3                            Cooperation.  Upon the occurrence of a
Force Majeure Event, the Parties shall cooperate with each other to find
alternative means and methods for the provision of the suspended Service.

 

ARTICLE XI
OTHER PROVISIONS

 

Section 11.1                            Entire Agreement.  This Agreement,
together with the documents referenced herein (including the Separation
Agreement and any Ancillary Agreement), constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
supersedes all prior written and oral and all contemporaneous oral agreements
and understandings with respect to the subject matter hereof.  To the extent any
provision of this Agreement conflicts with the provisions of the Separation
Agreement or any Ancillary Agreement, the provisions of this Agreement shall be
deemed to control with respect to the subject matter hereof.

 

Section 11.2                            Binding Effect; No Third-Party
Beneficiaries.  This Agreement shall inure to the benefit of and be binding upon
the Parties and their respective successors and permitted assigns; and nothing
in this Agreement, express or implied, is intended to confer upon any other
person or entity any rights, benefits or remedies of any nature whatsoever under
or by reason of this Agreement.

 

Section 11.3                            Amendment; Waivers.  No change or
amendment may be made to this Agreement except by an instrument in writing
signed on behalf of both of the Parties, which is expressly identified as an
amendment and which references the portions of the Agreement which are being
changed or amended.  Either Party may, at any time, (a) extend the time for the
performance of any of the obligations or other acts of the other, (b) waive any
inaccuracies in the representations and warranties of the other contained herein
or in any document delivered pursuant hereto, and (c) waive compliance by the
other with any of the agreements, covenants or conditions contained herein.  Any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed by the Party to be bound thereby and expressly identified as a
waiver or an extension, but not in any other manner.  Subject to Section 11.9
hereof, no failure or delay on the part of either Party in the exercise of any
right hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty, covenant or
agreement contained herein, nor shall any single or partial exercise of any such
right preclude other or further exercise thereof or of any other right.

 

Section 11.4                            Notices.  Unless otherwise expressly
provided herein, all notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed to be duly
given (a) when personally delivered or (b) if mailed by registered or certified
mail, postage prepaid, return receipt requested, on the date the return receipt
is executed or the letter is refused by the addressee or its agent or (c) if
sent by overnight courier which delivers only upon the signed receipt of the
addressee, on the date the receipt acknowledgment is

 

21

--------------------------------------------------------------------------------


 

executed or refused by the addressee or its agent or (d) if sent by facsimile or
electronic mail, on the date confirmation of transmission is received (provided
that a copy of any notice delivered pursuant to this clause (d) shall also be
sent pursuant to clause (a), (b) or (c)), addressed to the attention of the
addressee’s General Counsel at the address of its principal executive office or
to such other address or facsimile number for a Party as it shall have specified
by like notice.

 

Section 11.5                            Counterparts.  This Agreement, including
the Schedules and Exhibits hereto and the other documents referred to herein,
may be executed in multiple counterparts, each of which when executed shall be
deemed to be an original but all of which together shall constitute one and the
same agreement.

 

Section 11.6                            Severability.  If any provision of this
Agreement or the application thereof to any Person or circumstance is determined
by an arbitrator or court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof or thereof, or the application of
such provision to Persons, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby.

 

Section 11.7                            Governing Law; Waiver of Trial by Jury.

 

(a)                                 This Agreement (and any claims or disputes
arising out of or related hereto or to the transactions contemplated hereby or
to the inducement of any party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of Delaware, irrespective of any choice of laws
principles, including all matters of validity, construction, effect,
enforceability, performance and remedies.

 

(b)                                 THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY
RIGHT TO TRIAL BY JURY.

 

Section 11.8                            Dispute Resolution.  The procedures set
forth in Article IV of the Separation Agreement shall apply to any dispute,
controversy or claim (whether sounding in contract, tort or otherwise) that
arises out of or relates to this Agreement, any breach or alleged breach hereof,
the transactions contemplated hereby (including all actions taken in furtherance
of the transactions contemplated hereby on or prior to the date hereof), or the
construction, interpretation, enforceability, or validity hereof. EACH OF THE
PARTIES HERETO (A) UNCONDITIONALLY CONSENTS TO AND ACCEPTS HARRIS COUNTY, TEXAS
AND MONTGOMERY COUNTY, TEXAS AS THE EXCLUSIVE JURISDICTIONS AND VENUES FOR ALL
COURT AND ARBITRATION PROCEEDINGS CONTEMPLATED BY ARTICLE IV OF THE SEPARATION
AGREEMENT AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT OR AWARD RENDERED
THEREBY; (B) IRREVOCABLY WAIVES ANY OBJECTION SUCH PARTY MAY NOW HAVE OR
HEREAFTER HAS AS TO THE VENUE OF ANY SUCH PROCEEDING, INCLUDING WITHOUT
LIMITATION THAT SUCH LOCATION IS AN INCONVENIENT FORUM; AND (C) AGREES THAT A
FINAL JUDGMENT OR AWARD IN A DISPUTE MAY BE ENFORCED IN ANY OTHER JURISDICTION
BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

22

--------------------------------------------------------------------------------


 

Section 11.9                            Performance; Time of the Essence.  Each
Party shall cause to be performed, and hereby guarantees the performance of, all
actions, agreements and obligations set forth herein to be performed by any
Subsidiary or Affiliate of such Party.  TIME IS OF THE ESSENCE in the
performance of each Service by the Service Provider Group.

 

Section 11.10                     Relationship of Parties.

 

(a)                                 Subject to the provisions of
Section 11.10(b), in the performance of this Agreement, a Service Provider (and
any other member of the Service Provider Group which performs Services
hereunder, as well as all Persons performing such Services, including agents,
temporary employees and Third Party Providers) will at all times act in its own
capacity as an independent contractor, and nothing contained herein may be
construed to make a Service Provider (or any other member of the Service
Provider Group which performs Services hereunder) an agent, partner, fiduciary
or joint venturer of, to or with any member of a Service Recipient Group.  The
employees of a Service Provider Group which perform Services under this
Agreement (i) will remain personnel of the Service Provider, (ii) will not by
reason of the performance of Services under this Agreement become employees of
the Service Recipient Group and (iii) will not be entitled to participate in any
of the Service Recipient’s employee benefit plans, including pension, 401(k),
profit sharing, retirement, deferred compensation, medical, health, group,
insurance, disability, bonus, vacation pay, severance pay and other similar
plans, programs and agreements, whether reduced to writing or not, except to the
limited extent (if any) that Service Provider is providing those benefit
services to Service Recipient under Exhibit “D” of this Agreement.  Similarly,
any employees of a Service Recipient Group that perform Services under this
Agreement pursuant to Section 2.7(f), (A) will remain personnel of the Service
Recipient, (B) will not by reason of the performance of Services under this
Agreement become employees of the Service Provider Group and (C) will not be
entitled to participate in any of the Service Provider’s employee benefit plans,
including pension, 401(k), profit sharing, retirement, deferred compensation,
medical, health, group, insurance, disability, bonus, vacation pay, severance
pay and other similar plans, programs and agreements, whether reduced to writing
or not.  Each Party (the “Indemnifying Party”) will indemnify and hold harmless
the other Party and its Affiliates and their officers, directors, employees,
agents, successors and permitted assigns (the “Indemnified Party”) from and
against all losses, damages, liabilities, deficiencies, actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind
(including reasonable attorneys’ fees) arising out of or resulting from any
claims asserted by, on behalf of, or in relation to the employees of the
Indemnifying Party that such employees are employed by the Indemnified Party or
one of its affiliates, including any assertions of contingent worker or
co-employment relationships, and including any responsibility or liability to
any employee or governmental authority for alleged misclassification of any
employment relationship.

 

(b)                                 In all cases where the Service Provider’s
(or its Affiliates’) employees (which shall be defined to include, but not be
limited to, direct, borrowed, special or statutory employees) are covered by the
Louisiana Worker’s Compensation Act, La. R.S. 23:1021 et seq. (the “Louisiana
Exception”): (i) the Parties agree that all Services performed by the Service
Provider and its (or its Affiliates’) employees pursuant to this Agreement are
an integral part of and are essential to the ability of the Service Recipient to
generate its goods, products and services for purposes of La. R.S.
23:1061(A)(1); (ii) the Service Recipient agrees that it is the

 

23

--------------------------------------------------------------------------------


 

principal or statutory employer of the Service Provider’s (or its Affiliates’)
employees who are performing services for the Service Recipient pursuant to this
Agreement for purposes of La. R.S. 23:1061(A)(3); and (iii) this provision is
included for the sole purpose of establishing a statutory employer relationship
to gain the benefits expressed in La. R.S. 23:1031 and La. R.S. 23:1061(A), and
it is not intended to create an employer-employee relationship for any other
purpose.

 

Section 11.11                     Regulations.  All employees of a Service
Provider and the members of the Service Provider Group shall, when on the
property of the Service Recipient, conform to the rules and regulations of the
Service Recipient concerning safety, health and security which are made known to
such employees in advance in writing.

 

Section 11.12                     Assignment of Agreement.  Except as otherwise
provided in Sections 2.1 and 2.3 of this Agreement with respect to the
assignment of certain rights and obligations to a Party’s Affiliates, this
Agreement may not be assigned by either Party, except with the prior written
consent of the other Party, which consent shall not be unreasonably withheld. 
No such assignment shall relieve such assignor of any of its obligations
hereunder.

 

[Signature page follows.]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

By:

/s/ Sean Douglas

 

Name:

Sean Douglas

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

VENATOR MATERIALS PLC

 

 

 

 

By:

/s/ Simon Turner

 

Name:

Simon Turner

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------